 



 



Exhibit 10.0

 

THERAPEUTICSMD, INC.

 

CHARTER OF

AUDIT COMMITTEE

 

Committee Purpose

 

The purpose of the Audit Committee (the "Committee") of TherapeuticsMD, Inc.
(the "Company") is to assist the Board's oversight of:

 

1.The quality and integrity of the Company's financial statements and its
related internal controls over financial reporting.

2.The Company's compliance with legal and regulatory compliance.

3.The independent auditors' qualifications and independence.

4.The performance of the Company's independent auditors.

5.Produce a report for inclusion in the Company's annual proxy statement (or
other filings as appropriate), in accordance with applicable rules and
regulations.

 

Committee Responsibilities

 

In addition to the purpose set forth above, the primary responsibilities of the
Committee shall be to:

 

Independent Auditors

 

1.Appoint, compensate, retain, oversee the work of and terminate the Company's
independent auditors (taking into account the vote of shareholder ratification),
which shall report directly to the Committee.

2.Exercise the Committee's sole authority to approve all audit engagement fees
and terms and permissible non-audit engagements with the independent auditors.

3.At least annually, consider the independence of the independent auditors, and
obtain and review a report from such independent auditors describing (to assess
the auditor's independence) all relationships between the independent auditors
and the Company or individuals in financial reporting oversight roles at the
Company, that may reasonably be thought to bear on the independent auditors'
independence, and discuss with them the potential effects of any such
relationships on independence.

4.At least annually, obtain and review a report by the independent auditors
describing: the firm's internal quality-control procedures; and any material
issues raised by the most recent internal quality-control review, or peer
review, of the firm, or by any inquiry or investigation by governmental or
professional authorities, within the preceding five years, respecting one or
more independent audits carried out by the firm, and any steps taken to deal
with any such issues.

5.Review the audit plans and activities of the independent auditors and the
coordination of their audit efforts.

6.Review and discuss with the independent auditors any audit problems or
difficulties and management's response.

7.Establish and maintain hiring policies for employees or former employees of
independent auditors.

 

Financial Reporting and Disclosure

 

8.Meet with management and the independent auditors to review and discuss the
Company's annual and quarterly financial statements, including management
judgments and accounting estimates, significant new accounting policies,
significant changes in accounting principles or their application, reviewing the
Company's specific disclosures under "Management's Discussion and Analysis of
Financial Condition and Results of Operations" and management's certification of
such statements.

9.Review regularly the independent auditors' report submitted to the Committee
regarding the Company's critical accounting policies and practices, alternative
treatments of financial information that have been discussed with management,
and written communications between the Company's management and the independent
auditors.



 
 

 

10.Review with the independent auditors their reports on the annual and
quarterly financial statements and all communications required of the
independent auditors; and discuss with the independent auditors and management
their judgment as to the quality of the Company's accounting policies, including
the application of the Company's accounting policies.

11.Review and discuss earnings press releases, and review and discuss on a
general basis the types of information disclosed in, and the types of
presentations to be made for earnings press releases, as well as financial
information or earnings guidance provided by analysts and ratings agencies.

12.Review with management and the independent auditors, the adequacy of the
Company's internal controls, disclosure processes and management's responses
with respect to recommendations for internal control improvements.

13.Based on the Committee's review and discussion, recommend to the Board that
the annual financial statements be included in the Company's Annual Report on
Form 10-K.

14.Assist the Board's oversight of the Company's compliance with respect to its
financial reporting and disclosure processes, disclosure requirements and
internal control systems. Review (i) major issues regarding accounting
principles and financial statement presentations, including any significant
changes in the Company's selection or application of accounting principles, and
major issues as to the adequacy of the Company's internal controls and any
special audit steps adopted in light of material control deficiencies; (ii)
analyses prepared by management and/or the independent auditors setting forth
significant financial reporting issues and judgments made in connection with the
preparation of the financial statements, including analyses of the effects of
alternative GAAP methods on the financial statements; and (iii) the effect of
regulatory and accounting initiatives, as well as off-balance sheet structures,
on the financial statements of the Company.

 

Compliance Oversight

 

15.At least annually, review and discuss the implementation and effectiveness of
the Company's compliance program with the Company's Chief Compliance Officer,
who each have the authority to communicate directly to the Committee, promptly,
about reports that involve actual and alleged violations of the Company's Code
of Conduct, including any reports involving criminal or potential criminal
conduct, or possible violations of the federal securities laws.

16.Review with the Chief Compliance Officer the results of reviews by the
internal auditors or independent auditors of officers' expense accounts and use
of corporate assets.

17.Establish procedures for the Committee to receive, retain and respond to
complaints regarding the preparation of financial statements, accounting,
internal accounting controls, and auditing matters.

18.Establish procedures for the Committee to receive, retain and respond to the
confidential, anonymous submission by employees of the Company of concerns
regarding questionable accounting or auditing matters.

19.Respond to reports of evidence by an attorney representing the Company before
the Securities and Exchange Commission ("SEC") of a violation of securities laws
or breach of fiduciary duty or similar violation by the Company or any agent
thereof if such evidence is reported to the Company's General Counsel or Chief
Executive Officer and an appropriate response is not received.

 

Other Responsibilities

 

20.Assist the Board's oversight of strategic, financial, operating, business,
compliance, safety, reputational and other risks facing the Company and the
Company's risk management processes.

21.Review related person transactions, as defined in applicable SEC rules and in
accordance with the Company's Related Person Transaction Policies and
Procedures.

22.Provide an open avenue of communication among the Company's independent
auditors, financial and senior management, and the Board. The Committee
Chairperson shall act as the primary contact between the Committee and the
independent auditors, financial and senior management and the Board.



 
 

 

23.Oversee the financial affairs, internal controls and internal and external
audits of all employee benefit plans of the Company and subsidiaries, and
appoint and monitor the named fiduciaries of such plans, which responsibilities
the Committee may delegate in such manner and to such entities as it determines
in its sole discretion.

24.Conduct or authorize investigations into any matters within the Committee's
scope of responsibilities.

25.Consider such other matters with respect to the Company's financial affairs,
internal control and the internal and external audits as the Committee may deem
advisable.

26.Periodically assess and report to the Board on the performance and
effectiveness of the Committee.

27.Review this Charter on a periodic basis, update it as appropriate, and submit
it for the approval of the Board when updated.

28.Undertake such other responsibilities or tasks as the Board may delegate or
assign to the Committee from time to time.

 

General

 

1.The Committee shall consist entirely of members of the Company's Board of
Directors and shall be comprised of not less than three (3) members.

2.At least one Committee member shall be an independent member of the Company's
Board of Directors who is also an "outside director" for purposes of Section
162(m) of the Internal Revenue Code and a "non-employee director" for purposes
of Section 16 of the Securities Exchange Act of 1934 ("Section 16"). For
purposes hereof, an "independent" Director is a Director who meets the New York
Stock Exchange definition of independence.

3.At least one Committee member who meets the qualifications as set forth by the
rules of the SEC shall be designated as the "financial expert."

4.Each member of the Committee shall be free of any relationship that, in the
judgment of the Board, would interfere with the exercise of the Committee
member's independent judgment.

5.The Chairperson shall be appointed by the Board.

6.The Committee shall meet at least one (1) time each year or more frequently as
circumstances require.

7.The timing of the meetings shall be determined by the Committee and the Board.

8.The Board may at any time and in its complete discretion remove any member of
the Committee and may fill any vacancy in the Committee.

9.A majority of the total number of Committee members shall constitute a quorum
of the Committee.

10.A majority of the members of the Committee shall be empowered to act on
behalf of the Committee.

11.Minutes shall be kept of each Committee meeting and the Committee shall
regularly provide reports of its actions to the Board.

 

This Charter was adopted by the Company's Board of Directors on February 29,
2012.

 

 

